DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more. 

In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.

(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106. 05( a)-( c ), ( e )-(h) (9th ed.
Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 
2019 Revised Guidance, 84 Fed. Reg. at 52-55.

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56.

2019 Revised Guidance, Step 1
	Claims 1-20 are respectively drawn to a method, computer-readable media, and a system, thus they fall into one of the four recognized statutory classes.


2019 Revised Guidance, Step 2A Prong One
	Apart from the “client”, “computer-readable media”, “hardware processors”, and “memory”, independent claims 1, 11 & 17 recite limitations which are drawn to the abstract idea of a mental process.  See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites use of a generic computer component to perform the process steps. See, e.g., Versata Dev. Grp., Inc. v.
SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer
components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").

Claim 1 recites “A computer-implemented method comprising: building a composite graph data structure representing a system, the composite graph data structure comprising a plurality of primary nodes representing respective components of 

Claim 11 recites “One or more computer-readable media storing instructions which, when executed by one or more hardware processors, cause the hardware processors to perform actions comprising: receiving a composite graph data structure representing a system, the composite graph data structure comprising a plurality of primary nodes organized, for a plurality of states of the system, as distinct respective trees, wherein the primary nodes represent respective components of the system and are associated with data items which are values of respective attributes of the primary nodes; receiving, from a client, a query for a given component of the system in a given state of the system, wherein the given component is represented by a given node of the primary nodes that is not a leaf of the respective tree of the given state; initializing a query response; traversing a subtree, of the respective tree, rooted at the given node; using the data items associated with respective nodes of the primary nodes of the 

Claim 17 recites “A system comprising: one or more hardware processors with memory coupled thereto; computer-readable media storing instructions executable by the one or more hardware processors, the instructions comprising: first instructions to retrieve nodes or edges of a composite graph data structure of a plurality of primary nodes organized, for a plurality of states, as distinct respective rooted trees; second instructions to traverse a subtree of a given rooted tree of the composite graph data structure; and third instructions to traverse successive nodes joining a given node to its root node in the composite graph data structure; and fourth instructions to receive queries from one or more clients and, subsequent to processing each of the queries using the composite graph data structure, return a corresponding query response to a corresponding client of the one or more clients.”

Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by a human using a pen and paper to analyze information.  Because these limitations encompass using mental steps to analyze information, the independent claim recites a mental process. See, e.g., Elec. Power Grp., 830 F.3d at 1354 ("In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.").  See, e.g.,BancorpServs., L.L.C. v. SunLifeAssur. Co. of Canada (US.), 687 F.3d 1266, 1280-
	The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
	Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.

2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application.  The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
	Here, claims 1, 11 & 17 only recite a “client”, “computer-readable media”, “hardware processors”, and “memory” performing steps.  These are generic computer components which perform generic computer functions.  Notably, these elements are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 1, 11 & 17 as a whole.
See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)). 
	The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim.  Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.

2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to 'transform' the claimed abstract idea into a patent-eligible application."
Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either 

Claim 1 recites “A computer-implemented method comprising: building a composite graph data structure representing a system, the composite graph data structure comprising a plurality of primary nodes representing respective components of the system, wherein the primary nodes are organized, for a plurality of states of the system, as distinct respective rooted trees and are associated with data items which are values of respective attributes of the primary nodes; receiving, from a client, a query for a given node of the primary nodes in a given state of the states, wherein the given node is not a root of the respective rooted tree of the given state; initializing a query response; traversing an inheritance path of the given node in the respective rooted tree of the given state, wherein the inheritance path comprises first nodes of the primary nodes; using the data items associated with the first nodes to update the query response; and transmitting the query response to the client.”

Claim 11 recites “One or more computer-readable media storing instructions which, when executed by one or more hardware processors, cause the hardware processors to perform actions comprising: receiving a composite graph data structure representing a system, the composite graph data structure comprising a plurality of primary nodes organized, for a plurality of states of the system, as distinct respective trees, wherein the primary nodes represent respective components of the system and are associated with data items which are values of respective attributes of the primary 

Claim 17 recites “A system comprising: one or more hardware processors with memory coupled thereto; computer-readable media storing instructions executable by the one or more hardware processors, the instructions comprising: first instructions to retrieve nodes or edges of a composite graph data structure of a plurality of primary nodes organized, for a plurality of states, as distinct respective rooted trees; second instructions to traverse a subtree of a given rooted tree of the composite graph data structure; and third instructions to traverse successive nodes joining a given node to its root node in the composite graph data structure; and fourth instructions to receive queries from one or more clients and, subsequent to processing each of the queries using the composite graph data structure, return a corresponding query response to a corresponding client of the one or more clients.”

These computer functions are well-understood, routine, and conventional activities implemented on generic computing components.  See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining 
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claimed “client”, “computer-readable media”, “hardware processors”, and “memory” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept.  Furthermore, the examiner is unable discern anything in the claims, even when the recitations are considered in combination, that represents something more than the performance of routine, conventional functions of a generic computer. That is, claims 1-20 at issue do not require any non-conventional computer components, or even a "'non-conventional and non-generic arrangement of known, conventional pieces," but merely call for performance of the claimed operations “on a set of generic computer components." Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganz (US 2017/0147709 A1, hereinafter “Ganz”).

	Regarding claim 1, Ganz teaches
A computer-implemented method comprising: 
building a composite graph data structure representing a system [Ganz, ¶¶ 0332 & 0333, DAG and trees], the composite graph data structure comprising a plurality of primary nodes representing respective components of the system [Ganz, ¶ 0331, graphed entities], wherein the primary nodes are organized, for a plurality of states of the system, as distinct respective rooted trees and are associated with data items which are values of respective attributes of the primary nodes [Ganz, ¶¶ 0334 & 0603, attributes and values]; 
Ganz, ¶ 0391, search query presented by a client to a server]; 
initializing a query response [Ganz, ¶ 0391]; 
traversing an inheritance path of the given node in the respective rooted tree of the given state, wherein the inheritance path comprises first nodes of the primary nodes [Ganz, ¶ 0481, inheritance path through substructure of DAG]; 
using the data items associated with the first nodes to update the query response [Ganz, ¶ 0391]; and 
transmitting the query response to the client [Ganz, ¶ 0391].

	Regarding claim 2, Ganz teaches the computer-implemented method of claim 1, wherein the first nodes are traversed in order from the given node to the root [Ganz, ¶ 0570, traversals may occur in either direction].

Regarding claim 3, Ganz teaches the computer-implemented method of claim 1, wherein the rooted trees share a common root node [Ganz, ¶ 0334].

Regarding claim 4, Ganz teaches the computer-implemented method of claim 1, wherein the composite graph data structure contains a plurality of secondary nodes directly coupled by secondary edges to respective nodes of the primary nodes [Ganz, ¶ 0443, inherited dependent entities for DAG exploration].

Ganz, ¶ 0443].

Regarding claim 6, Ganz teaches the computer-implemented method of claim 4, wherein each of the secondary nodes represents an attribute of the primary node to which the each secondary node is directly coupled [Ganz, ¶ 0443].

Regarding claim 7, Ganz teaches the computer-implemented method of claim 6, wherein the composite graph data structure further comprises a plurality of value nodes directly coupled by value edges to respective ones of the secondary nodes, and each of the value nodes represents a value of the attribute represented by the secondary node to which the each value node is directly coupled [Ganz, ¶ 0603, attribute values].

Regarding claim 8, Ganz teaches the computer-implemented method of claim 7, wherein at least two of the value edges are dependent on the states [Ganz, ¶ 0777, state values representation].

Regarding claim 9, Ganz teaches the computer-implemented method of claim 1, wherein the query response comprises a set, and the using aggregates the data items into the set [Ganz, ¶ 0334].

Regarding claim 10, Ganz teaches the computer-implemented method of claim 1, wherein the query extends to other states of the plurality of states besides the given Ganz, ¶ 0777].

	Regarding claim 11, Ganz teaches 
One or more computer-readable media storing instructions which, when executed by one or more hardware processors, cause the hardware processors to perform actions comprising: 
receiving a composite graph data structure representing a system [Ganz, ¶¶ 0332 & 0333, DAG and trees], the composite graph data structure comprising a plurality of primary nodes organized [Ganz, ¶ 0331, graphed entities], for a plurality of states of the system, as distinct respective trees, wherein the primary nodes represent respective components of the system and are associated with data items which are values of respective attributes of the primary nodes [Ganz, ¶¶ 0334 & 0603, attributes and values]; 
receiving, from a client, a query for a given component of the system in a given state of the system, wherein the given component is represented by a given node of the primary nodes that is not a leaf of the respective tree of the given state [Ganz, ¶ 0391, search query presented by a client to a server]; 
initializing a query response [Ganz, ¶ 0391]; 
traversing a subtree, of the respective tree, rooted at the given node [Ganz, ¶ 0481, inheritance path through substructure of DAG]; 
using the data items associated with respective nodes of the primary nodes of the subtree to update the query response [Ganz, ¶ 0391]; and 
Ganz, ¶ 0391].

Regarding claim 12, Ganz teaches the one or more computer-readable media of claim 11, wherein the trees are rooted trees sharing a common root node [Ganz, ¶ 0334].

Regarding claim 13, Ganz teaches the one or more computer-readable media of claim 11, wherein the given node is a root of the respective tree of the given state [Ganz, ¶ 0334].

Regarding claim 14, Ganz teaches the one or more computer-readable media of claim 11, wherein: 
the composite graph data structure contains a plurality of secondary nodes directly coupled by secondary edges to respective nodes of the primary nodes [Ganz, ¶ 0443, inherited dependent entities for DAG exploration]; 
the secondary edges are independent of the states [Ganz, ¶ 0443]; and 
each of the secondary nodes represents an attribute of the primary node to which the each secondary node is directly coupled [Ganz, ¶ 0443].

Regarding claim 15, Ganz teaches the one or more computer-readable media of claim 14, wherein: 
the composite graph data structure further comprises a plurality of value nodes directly coupled by value edges to respective ones of the secondary nodes [Ganz, ¶ 0603, attribute values]; 
each of the value nodes represents a value of the attribute represented by the secondary node to which the each value node is directly coupled [Ganz, ¶ 0603, attribute values]; and 
at least two of the value edges are dependent on the states [Ganz, ¶ 0334].

Regarding claim 16, Ganz teaches the one or more computer-readable media of claim 11, wherein the query response is a count, and the using sums the data items into the count [Ganz, ¶ 0670].

Regarding claim 17, Ganz teaches 
A system comprising: 
one or more hardware processors with memory coupled thereto; computer-readable media storing instructions executable by the one or more hardware processors, the instructions comprising: 
first instructions to retrieve nodes or edges of a composite graph data structure of a plurality of primary nodes organized, for a plurality of states, as distinct respective rooted trees [Ganz, ¶¶ 0332 & 0333, DAG and trees; ¶ 0331, graphed entities; and ¶¶ 0334 & 0603, attributes and values]; 
second instructions to traverse a subtree of a given rooted tree of the composite graph data structure [Ganz, ¶ 0481, inheritance path through substructure of DAG]; and 
third instructions to traverse successive nodes joining a given node to its root node in the composite graph data structure [Ganz, ¶ 0481, inheritance path through substructure of DAG]; and 
fourth instructions to receive queries from one or more clients and, subsequent to processing each of the queries using the composite graph data structure, return a corresponding query response to a corresponding client of the one or more clients [Ganz, ¶ 0391, search query presented by a client to a server].

Regarding claim 18, Ganz teaches the system of claim 17, wherein the instructions further comprise: fifth instructions to add a new rooted tree, for a new state, to the composite graph data structure [Ganz, ¶ 0494].

Ganz, ¶ 0333, visualizations at any point in time].

Regarding claim 20, Ganz teaches the system of claim 17, wherein two of the states are for distinct respective operating modes of the nodes at a common time [Ganz, ¶ 0333, visualizations at any point in time].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        02/22/2022